                        Case 3:20-cv-07739-SK Document 5 Filed 11/05/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                  Northern District of California

                                                                ))
                                                                ))
                                                                ))
THE INTERCEPT and LEE FANG,                                     ))
                            Plaintiff(s)
                                                                ))
                                                                ))
                                v.                                     Civil Action No. 3:20-cv-07739

DEPARTMENT OF DEFENSE; SECURITIES AND
EXCHANGE COMMISSION; DEPARTMENT OF
HOMELAND SECURITY; OFFICE OF
MANAGEMENT AND BUDGET; DEPARTMENT
OF TRANSPORTATION; DEPARTMENT OF
HEALTH AND HUMAN SERVICES; INTERNAL
REVENUE SERVICE; and, DEPARTMENT OF
TREASURY,
                          Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
See Attachment to Summons in a Civil Action.


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

Thomas R. Burke
Davis Wright Tremaine LLP
505 Montgomery Street, Suite 800
San Francisco, CA 94111
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                    Signature of Clerk or Deputy Clerk



                                                                                                           American LegalNet, Inc.
                                                                                                           www.FormsWorkFlow.com
          Case 3:20-cv-07739-SK Document 5 Filed 11/05/20 Page 2 of 3
                            Attachment to Summons in a Civil Action


Department of Defense                              Department of Health and Human Services
1400 Defense Pentagon                              200 Independence Avenue, S.W.
Washington, DC 20301-1400                          Washington, DC 20201

Securities and Exchange Commission                 Department of Health and Human Services
100 F Street, NE                                   c/o Ryan Murphy, Acting Chief FOIA Officer
Washington, DC 20549                               Hubert H. Humphrey Building, Room 729H
                                                   200 Independence Avenue, SW
Securities and Exchange Commission                 Washington, DC 20201
Office of FOIA Services
c/o Barry Walters, Chief FOIA/PA Officer           Internal Revenue Service
100 F Street NE                                    1111 Constitution Avenue, NW
Washington, DC 20549-2736                          Washington, DC 20224

Department of Homeland Security                    Department of the Treasury
Office of the General Counsel                      1500 Pennsylvania Ave., N.W.
2707 Martin Luther King Avenue, SE                 Washington, DC 20220
Stop 0485
Washington, DC 20528                               Department of the Treasury
                                                   FOIA and Transparency
Department of Homeland Security                    c/o Ryan Law, Director
c/o Chief Privacy Officer/Chief FOIA Officer       Washington, DC 20220
The Privacy Office
245 Murray Lane SW - STOP-0655                     Department of the Treasury
Washington, DC 20528-0655                          c/o David F. Eisner
                                                   Chief FOIA Officer
Office of Management and Budget                    1500 Pennsylvania Ave., N.W.
725 17th Street, NW                                Washington, DC 20220
Washington, DC 20503
                                                   U.S. Department of Justice
Office of Management and Budget                    950 Pennsylvania Avenue, NW
c/o Dionne Hardy, FOIA Officer                     Washington, DC 20530-0001
725 17th Street NW, Room 9204
Washington, DC 20503

Department of Transportation
1200 New Jersey Ave, SE
Washington, DC 20590




                                               1
           Case 3:20-cv-07739-SK Document 5 Filed 11/05/20 Page 3 of 3
                             Attachment to Summons in a Civil Action


Department of Defense                               Department of Transportation
c/o David L. Anderson, USAO                         c/o David L. Anderson, USAO
United States Attorney’s Office                     United States Attorney’s Office
Federal Courthouse                                  Federal Courthouse
450 Golden Gate Avenue                              450 Golden Gate Avenue
San Francisco, CA 94102                             San Francisco, CA 94102

Securities and Exchange Commission                  Department of Health and Human Services
c/o David L. Anderson, USAO                         c/o David . Anderson, USAO
United States Attorney’s Office                     United Sates Attorney’s Office
Federal Courthouse                                  Federal Courthouse
450 Golden Gate Avenue                              450 Golden Gate Avenue
San Francisco, CA 94102                             San Francisco, CA 94102

Department of Homeland Security                     Internal Revenue Service
c/o David L. Anderson, USAO                         c/o David L. Anderson, USAO
United States Attorney’s Office                     United States Attorney’s Office
Federal Courthouse                                  Federal Courthouse
450 Golden Gate Avenue                              450 Golden Gate Avenue
San Francisco, CA 94102                             San Francisco, CA 94102

Office of Management and Budget                     Department of the Treasury
c/o David L. Anderson, USAO                         c/o David L. Anderson, USAO
United States Attorney’s Office                     United States Attorney’s Office
Federal Courthouse                                  Federal Courthouse
450 Golden Gate Avenue                              450 Golden Gate Avenue
San Francisco, CA 94102                             San Francisco, CA 94102




                                              2
